Citation Nr: 1450758	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-44 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for visual impairment of the left eye to include as secondary to service-connected residuals of left orbital fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for visual impairment of the left eye is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for a back condition was denied by a September 2004 rating decision; the Veteran did not perfect an appeal as to that decision.

2.  Evidence submitted subsequent to the September 2004 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  A chronic low back disability was not manifested during service and is not shown to be related to active service; arthritis was not manifested within a year of separation from service.





CONCLUSIONS OF LAW

1.  The September 2004 rating decision which denied a claim for service connection for a back condition is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the September 2004 rating decision, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2014).

3.  A chronic low back disability was not incurred in or aggravated by service; low back arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 38 U.S.C.A. 1101, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in February 2013.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

New and Material Evidence

In a decision dated in September 2004, the RO denied the Veteran's claim for service connection for a back condition because the evidence was against a finding that a current back disability was related to his military service.  The Veteran did not perfect an appeal as to this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  Thus, the September 2004 decision is final.  

The Veteran's application to reopen his claim of service connection for a low back disability was received in April 2009.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a July 2009 rating decision, the RO reopened the Veteran's claim of entitlement to service connection for a low back condition but denied the claim on the merits.  

In regard to the evidence received since the September 2004 rating decision, especially a statement by the Veteran received in August 2009 in which he reported that he was unable to walk for at least six or eight weeks due to the pain after his in-service back injury and VA treatment records reflecting the Veteran's more recent report of low back pain since 1984, the Board finds that this evidence is new and material as it provides a clearer picture as to the possible extent of his in-service back injury.  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, the Board finds that the evidence received subsequent to September 2004 rating decision is new and material and serves to reopen the claim.  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records indicate that he presented to the clinic on October 19, 1984, with complaint of left lower back pain radiating to left leg.  The Veteran reported that he was lifting heavy equipment and the person helping him let go, and he fell backwards off a ladder landing on a stump on his left side.  After physical examination, the Veteran was diagnosed as having acute strain; heat and roboxin were prescribed.  

Later that afternoon, he presented for emergency care and treatment with complaints of low back pain radiating to his left knee.  The Veteran reported that he fell from a ladder.  After physical examination, the Veteran was diagnosed as having musculoskeletal pain.  He was told to continue treatment prescribed and was also put on bed rest for 24 hours and told to seek treatment with prior provider in the morning if worse.  X-rays of the Veteran's lumbar spine in October 1984 showed vertebral alignment was normal, there was no fracture or dislocation, and no other abnormality identified.

Despite back injury in service in October 1984, the Board cannot conclude a "chronic" low back condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."   On clinical examination in May 1985, one month prior to the Veteran's discharge from service, the Veteran's spine was evaluated as normal; in connection with that examination he also completed a Report of Medical history on which he denied ever having recurrent back pain.  The evidence reflects that the Veteran did not have a chronic low back disability during service.  

As for statutory presumptions, arthritis can be service-connected if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  However, the first showing of mild facet osteoarthritis in this case was not until many years after the Veteran's discharge from service.  A January 2003 Primary Care General Note indicates that the Veteran reported that he had his back x-rayed in 1996 and was told it was within normal limits at that time.

When a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  Although the Veteran reports continuity of post-service symptoms, the Board finds his allegations to be of limited probative value as will be discussed below.  Notably, the file contains a January 2003 VA treatment record which indicates that the Veteran reported back pain that had been chronic for 12 years which he attributed to his work as a roofer.

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this case, the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  In this regard, the Board notes that the record is devoid of objective evidence of back pain until 10 years after service.  In addition, the Veteran's statements regarding how long he has been experiencing back pain are inconsistent.  As such, the Board finds that any assertions by the Veteran as to the continuity of symptomatology of his low back pain since service to be less than credible.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has a current low back disability.

The remaining question, therefore, is whether there is medical evidence of a relationship between the current low back disability and the Veteran's military service.  No medical professional, however, has ever related the Veteran's current back disorder to his military service.  

The Veteran underwent VA examination in August 2005.  After review of the claims file and physical examination of and interview with the Veteran, the examiner diagnosed the Veteran as having osteoarthritis of the lumbar spine without features of compressive neuropathy.  He opined that it was less likely as not that the Veteran's lumbar osteoarthritis and related clinical findings were related to his in-service fall.  The examiner explained that his x-rays were normal at the time of the injury and it was treated as a muscular/ligamentous sprain and he had no abnormal findings on his exit physical.  The examiner stated that he felt it was more likely that his current radiographic findings and clinical spectrum were related to his occupational endeavors following service, including working as a roofer which required much postural change at the waist and heavy lifting.  

The Board acknowledges the Veteran's statements that he was unable to walk for six to eight weeks after his in-service back injury, that he did not mention recurring back pain on discharge as he did not want to be held over on medical hold, and that he has had low back pain since service.  However, these statements are given little probative weight as they are in conflict with other statements made by the Veteran.  For example, the Veteran denied having had recurrent back pain in a report of medical history near the end of his military service, and in January 2003 reported that he had back pain beginning around 1991 as a result of his work as a roofer.  The Board notes that the Veteran is essentially asserting that he was untruthful when completing his report of medical history upon separation from service, which calls into question his credibility.  Ultimately, the Board is affording more probative weight to the Veteran's report of medical history at separation and January 2003 report of back pain beginning after service as each of these statements was made in furtherance of medical evaluation and treatment rather than in furtherance of his claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character").  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the medical evidence does not show treatment or diagnosis of these problems until a number of years after service. 
 
Thus, the record is absent evidence of a chronic low back disorder in service, evidence of low back arthritis within a year following service, credible evidence of continuity of symptomatology, and medical evidence of a nexus between the Veteran's current back disorder and his active military service.  In fact, a medical professional has opined that it is less likely as not that the Veteran's lumbar osteoarthritis and related clinical findings were related to his service.  This opinion is afforded high probative value as it was made after a review of the relevant evidence and examination of the Veteran and is supported by a clear rationale.  

The Veteran contends that his current low back disorder is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of his current low back disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is denied.


REMAND

The Veteran also seeks service connection for visual impairment of his left eye.

Service treatment records note that the Veteran was admitted to the hospital following an injury on August 17, 1983 when he was hit in the left eye and periorbital area by a two-by-four.  On physical examination, the Veteran complained of blurring but he had equal pupils which were round and reactive to light and accommodation.  X-rays revealed a nondisplaced fracture of the left zygomatic complex area.  Ophthalmology cleared his eye and confirmed the x-ray impression.  There was a determination of no treatable significant injury around the left eye and he was placed on a weekend pass.  

The Veteran was also seen for emergency care and treatment on March 31, 1985 with complaints of left eye laceration.  The Veteran reported that he had been hit in the face by a barracks door.  He complained of blurred vision in left eye.  Physical examination demonstrated 20/20 vision in left eye, anterior chamber clear, well-defined disc/cup borders, normal examination.  There was a laceration of the lateral aspect of the upper lid, and ecchymosis was present on the lower and upper lid.  Assessment was facial contusion/black eye with laceration.

The Veteran underwent VA examination in June 2009.  After review of the claims file and physical examination of and interview with the Veteran, the examiner diagnosed the Veteran as having refractive error with presbyopia, myokymia, physiologic optic nerve head cupping versus glaucoma suspect, and foreign body sensation in left eye.  The examiner noted that there was no vision loss in the left eye related to the orbital fracture, that he had a mild refractive error and age-related presbyopia.  The examiner noted that there was no diplopia or extraocular muscle restriction.  The examiner noted that the Veteran reported a foreign body sensation ("pressure") in the left eye in left downgaze.  She noted that it was not possible to determine the exact etiology of the sensation or whether it was related to the left orbital fracture without resorting to mere speculation.

Congenital or developmental defects, including refractive error, are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was subjected to a superimposed disease or injury that created additional disability.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the June 2009 VA examiner did not address whether any of these disorders were the result of the Veteran's trauma to the left eye in March 1985, as opposed to the orbital fracture in August 1983.  As noted above, the Veteran had complaints of blurred vision after both of his in-service left eye injuries.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his left eye disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA ophthalmological examination to determine the etiology of all current left eye disorders.  VBMS and Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current left eye disorders and provide an opinion as to whether it is at least as likely as not that 

(a) there was additional disability due to disease or injury superimposed upon the Veteran's left eye during service;

(b) any left eye disorder had its onset during or is in any way related to his military service;

(c) any left eye disorder was caused by the service-connected residuals of left orbital fracture; and

(d) any left eye disorder was aggravated (permanently worsened) by the service-connected residuals of left orbital fracture.

The examiner is advised that the Veteran had two injuries in the area of his left eye during service, one in August 1983 and one in March 1985.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot offer an opinion without resorting to mere speculation, the examiner should clearly explain why an opinion cannot be offered.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


